Citation Nr: 1738172	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for depressive disorder in excess of 
30 percent from March 16, 2009.

2.  Entitlement to an increased rating in excess of 30 percent for post-traumatic headaches prior to October 26, 2010.
	
3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran (appellant)




ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1980 to February 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2013 rating decisions of the RO in Huntington, West Virginia.  In the September 2009 rating decision, the RO, in pertinent part, granted service connection for depressive disorder, assigned a 10 percent initial rating from March 16, 2009, and denied an increased rating for post-traumatic headaches in excess of 30 percent.  In the December 2013 rating decision, the RO denied entitlement to a TDIU.  

In a February 2011 rating decision, the RO granted an increased rating of 50 percent for post-traumatic headaches from October 26, 2010.  The Veteran, in a signed March 2011 submission, expressed satisfaction with the 50 percent rating assigned for service-connected post-traumatic headaches for the rating period from October 26, 2010.  There is no longer a case in controversy for the Board's appellate consideration as to that portion of the post-traumatic headache rating claim.  

This case was previously before the Board in June 2014, where the issues of higher initial rating for depressive disorder in excess of 10 percent from March 16, 2009, an increased rating in excess of 30 percent for post-traumatic headaches prior to October 26, 2010, and a TDIU were remanded to the RO to obtain private treatment records, and new examinations for depressive disorder and post-traumatic headaches.  The treatment records were obtained, or were reasonably attempted to be obtained, and August 2015 and November 2016 VA examination reports reflect that adequate examinations were conducted.  The RO readjudicated the issues of an increased rating for post-traumatic headaches and a higher initial rating for depressive disorder in a March 2017 supplemental statement of the case (SSOC), denied an increased rating in excess of 30 percent for post-traumatic headaches prior to October 26, 2010, and denied a higher initial rating in excess of 10 percent for depressive disorder from March 16, 2009.  In a June 2017 statement of the case (SOC), the RO denied entitlement to a TDIU.  As such, the directives of the June 2014 Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a May 2017 rating decision, the RO readjudicated the issue of a higher initial rating for depressive disorder in excess of 10 percent from March 16, 2009, and granted a higher initial rating of 30 percent disabling.  

As the Veteran disagreed with the initial rating assigned following service connection for depressive disorder, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As higher initial ratings are available, and the Veteran is presumed to seek the maximum available benefit, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).

In June 2012, the Veteran testified at a Board videoconference hearing at the local RO in Huntington, West Virginia, before a different Veterans Law Judge who has since retired.  A transcript of the hearing is of record.  In a July 2017 letter, the Veteran explicitly stated that he did not want to attend another VA hearing.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  





FINDINGS OF FACT

1.  For the initial rating period from March 16, 2009, the severity, frequency, and duration of the symptoms of the service-connected depressive disorder more nearly approximated reduced reliability and productivity due to symptoms such as anger, irritability that impacted relationships, low frustration tolerance, depressed mood, dysphoric mood with constricted affect, and decreased concentration at work that cause difficulty in establishing and maintaining effective work and social relationships.  

2.  For the rating period prior to October 26, 2010, the Veteran's post-traumatic headaches have manifested as headaches occurring three to four times a week, less than half of which were prostrating, sensitivity to light, pain, nausea, decreased balance, vomiting, and occasional absenteeism from work.

3.  For the rating period prior to October 26, 2010, the post-traumatic headaches did not manifest in very frequent, completely prostrating and prolonged attacks that cause severe economic inadaptability for any period.

4.  The Veteran worked on a full time basis until February 1, 2012.

5.  For the TDIU period from February 1, 2012, the combined disability ratings for all the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2016) for eligibility for a TDIU.

6.  For the TDIU period from February 1, 2012, the Veteran is unable to maintain (follow) substantially gainful employment as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a higher initial rating of 50 percent for depressive disorder have been met for the entire rating period from March 16, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).

2.  For the rating period prior to October 26, 2010, the criteria for a higher initial rating in excess of 30 percent for post-traumatic headaches have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.124a, DC 8100 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the period from February 1, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to notify regarding the issue of an increased rating for post-traumatic headaches.  In a claim for increase the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Additionally, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  In July 2013, the Veteran was issued appropriate VCAA notice.  Subsequently, entitlement to a TDIU was adjudicated in the June 2017 SOC; therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify regarding the issue of a higher initial disability rating for the service-connected depressive disorder, as no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran received VA mental health examinations in June 2009, October 2010, and August 2015, and VA neurological disorder examinations in April 2009, October 2010, and November 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.  

All relevant documentation, including VA treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson, 12 Vet. App. at 126 (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In this case, the RO assigned a 30 percent rating for post-traumatic headaches prior to October 26, 2010, and a rating of 50 percent from October 26, 2010 (the date of the VA examination that confirmed symptoms warranting a higher (50 percent) rating).  The Board has considered and confirms this "staged rating" for post-traumatic headaches.

Additionally, the rating of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).


Initial Disability Rating for Depressive Disorder

The Veteran is in receipt of a 30 percent rating for depressive disorder from March 16, 2009 under DC 9434.  Under DC 9434, a 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In the March 2011 Notice of Disagreement, the Veteran advanced that the symptoms and impairment of service-connected depressive disorder met, or more nearly approximated, a higher initial rating of 70 or 100 percent.  

In September 2016, the Veteran underwent a mental status examination for Social Security Administration (SSA) disability determination.  The Veteran reported normal workplace disagreements in the past, and normal non-spousal relationships with the family he is close to.  The Veteran also conveyed working, or attempting to work, full time until 2012 as a drywall hanger in construction.  The Veteran reported physical altercations in the past, including several instances of domestic violence with several of his past spouses.  (The record reflects jail time served in 2004 for a parole violation regarding the last instance of reported physical violence).  The Veteran also conveyed thoughts of violence towards various persons, including past VA physicians, but expressed never having a specific plan or intent regarding these thoughts.
 
Upon examination in September 2016, the SSA mental health examiner reported that the Veteran appeared casually dressed and cooperated with the examination albeit in a sullen manner.  The Veteran's mood and affect were normal.  The Veteran did not express any suicidal or homicidal ideations, although he admitted to wondering what it would be like to be pain free and reported verbal aggression towards several VA physicians, but no physical aggression.  Memory, concentration, and psychomotor behavior were assessed to be within normal limits.

At the conclusion of the September 2016 SSA mental health examination, the examiner assessed that both the Veteran's current physical health problems (including post-traumatic headaches) and the mental disorder symptoms make it extremely difficult to work or maintain employment, but did not specify the degree of impact the physical problems had on employability compared to the mental problems.

At a VA mental health examination in August 2015, the Veteran reported poor relationships with multiple ex-spouses, but good relationships with mother, brother, and youngest son.  The Veteran also reported staying home and watching television, not being able to work, being angry and in a lot of pain.

Upon examination, the August 2015 VA mental health examiner reported that the Veteran's level of social and occupational impairment was manifested by mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  At the August 2015 VA mental health examination the Veteran was casually dressed, adequately groomed, cooperative, spoke fluently, was coherent, was angry, irritable, thought logically and goal directed, had no delusions, had no suicidal/homicidal ideation.  The VA mental health examiner reported the Veteran displayed irritable, blaming and ruminative behavior with low frustration tolerance.  

At the conclusion of the August 2015 VA mental health examination, the examiner assessed the Veteran's four separate primary capacities that impact work and work-like activities: (1) having good memory and understanding, (2) good sustained concentration and persistence, (3) fair social interaction, and (4) good adaption.  The VA mental health examiner assessed that the Veteran's irritability negatively impacts relationships, but did not result in impairment to daily life activities.  The VA mental health examiner further assessed that the Veteran did not restrict behavior due to depressive symptoms and attributed any impairment or restrictions only to physical problems

At the June 2012 Board videoconference hearing, the Veteran testified that the depressive disorder manifested by episodes of getting very upset, not having any close friends, staying at home all the time, not engaging in any hobbies, an inability to concentrate, and chronic insomnia.

At a VA mental health examination in October 2010, the Veteran reported having little energy or initiative, depressed mood, irritability, feelings of hopelessness and helplessness, and loss of interest in most activities.  The Veteran also reported screaming and throwing things at times but has managed to control acting out physically for several years.  The Veteran reported being unemployed but not retired because of the headaches and that he was "tired of dealing with people."  At the October 2010 VA mental health examination the Veteran was casually dressed, spoke fluently, was coherent, had a dysphoric mood, had a constricted affect, and had no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts.

Upon examination, the October 2010 VA mental health examiner reported that the Veteran's memory was normal and that there were no problems with activities of daily living.  The VA mental health examiner also assessed that the Veteran had mental disorder signs and symptoms that are transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Specifically, the VA mental health examiner conveyed that the Veteran had little energy and initiative, depressed mood for much of the time, irritability, feelings of hopelessness and helplessness, and loss of interest in most activities.  A GAF score of 60 was assigned.

A report VA mental health examination In June 2009 reflects that the Veteran was clean, neatly groomed, casually dressed, had clear coherent speech, was cooperative, relaxed, friendly, had normal affect, was depressed, and understood the outcome of behavior.  The Veteran currently had appropriate behavior, but reported he had had been physically violent in the past that resulted in time in jail.  The Veteran did not have panic attacks or suicidal thoughts, but had generally homicidal thoughts when angered with no specific plan or intent.  

At the conclusion of the June 2009 VA mental health examination, the VA examiner assessed that the Veteran was currently employed, that the Veteran had lost approximately eight weeks of work in the last year possibly due to the depressive disorder, and that the depressive disorder resulted in decreased concentration at work.  The VA mental health examiner also assessed that the Veteran exhibited somewhat flat affect, lack of interest in things that were enjoyable, chronic fatigue, and decreased concentration at work, and that over the years as the injury related symptoms have worsened the Veteran developed depression related to his worsening medical symptoms.  Further, the VA mental health examiner conveyed that the Veteran's depressive disorder symptoms were not severe enough to interfere with occupational and social functioning.  A GAF score of 70 was assigned.

There are extensive VA treatment records detailing the symptoms and treatment of the service-connected depressive disorder beyond those records discussed above, but reflect symptoms and occupational and social impairment consistent with those noted, as reported by the Veteran and noted on examinations and during treatment.  Having reviewed all the records, the Board notes that the VA treatment records not specifically itemized reflect depression symptoms and occupational and social impairment similar to, and consistent with, those already discussed above, such that a detailed reporting of specific items of evidence in the VA treatment records would not illuminate the symptoms or occupational and social impairment the Veteran experienced during the rating period.

The Board has carefully reviewed the evidence of record and finds that the evidence warrants a disability rating of 50 percent, but no higher, for the service-connected depressive disorder for the entire rating period from March 16, 2009.  For the initial rating period from March 16, 2009, the severity, frequency, and duration of the symptoms of the service-connected depressive disorder more nearly approximated reduced reliability and productivity due to symptoms such as anger, irritability that impacted relationships, low frustration tolerance, depressed mood, dysphoric mood with constricted affect, and decreased concentration at work that cause difficulty in establishing and maintaining effective work and social relationships. 

During the course of this appeal, three VA mental health examinations were conducted.  The VA mental health examination reports reflect that, after considering the relevant evidence, the VA examiners opined that the Veteran's symptoms were most consistent with occupational and social impairment with reduced reliability and productivity.  In rendering the occupational opinion, the VA mental health examiner at the June 2009 VA mental health examination considered the symptoms of somewhat flat affect, lack of interest in things that were enjoyable, chronic fatigue, and decreased concentration at work.  Further, in rendering the social opinion, the VA mental health examiner discussed how the Veteran had a strained relationship with his ex-spouses and was socially isolated; however, the Veteran was able to have a normal relationship with much of his family.

A similar analysis was conducted by the VA mental health examiner at the October 2010 VA mental health examination.  As to occupational impairment, the VA mental health examiner explained that the Veteran had mental disorder signs and symptoms that are transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Specifically, the VA mental health examiner conveyed that the Veteran had little energy and initiative, depressed mood for much of the time, irritability, feelings of hopelessness and helplessness, and loss of interest in most activities.  As to social impairment, the VA mental health examiner discussed how the above symptoms continued to impair social interaction; however, overall the Veteran's relationships with family members were generally stable.

The VA mental health examiner at the August 2015 VA mental health examination explained, as to occupational impairment, the VA mental health examiner explained that the Veteran had mental disorder signs and symptoms that are transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Specifically, the VA mental health examiner conveyed that the Veteran had symptoms of irritability, blaming and ruminative behavior with low frustration tolerance.  The VA mental health examiner assessed that the Veteran's irritability negatively impacts relationships, but did not result in impairment to daily life activities.  The VA mental health examiner further assessed that the Veteran did not restrict behavior due to depressive symptoms and attributed any impairment or restrictions only to physical problems  

The September 2016 SSA mental health examination report reflects that the Veteran's depressive disorder was only one part of a disability picture (including multiple physical disabilities) that resulted in a severe impact on employability, but did not specify to what degree or in what manner the mental health symptoms impacted occupational impairment.  As to social impairment, the SSA mental health examiner assessed that the Veteran had had violent and difficult relationships with his now ex-spouses in the past, argumentative confrontations with VA physicians, and was socially isolated; however, the Veteran was able to have a normal relationship with his close family.

The Board has considered whether the Veteran's mental health symptoms were of such severity, frequency, and/or duration to find that social and occupational impairment caused deficiencies in most areas (as indicated for a 70 percent disability rating).  The Veteran advanced having homicidal ideation at one point and wondering what it would be like pain free; however, the evidence reflects that there was no intent, and the thoughts quickly resolved.  The evidence reflects that throughout the majority of the relevant time period on appeal the Veteran had no homicidal or suicidal thoughts.  As such, the evidence reflects that the suicidal or homicidal thoughts were not of such severity, frequency, and/or duration as to be the type considered when assigning a 70 percent disability rating.  

Further, while there is some indication that the Veteran had daily depression symptoms, the evidence does not reflect that the symptoms were of such severity, frequency, and/or duration as to affect the ability to function independently, appropriately, and effectively.  As such, the severity, frequency, and duration more nearly approximate the 50 percent criteria for occasional decrease in work efficiency and reliability.  Additionally, while the Veteran has had difficulty adapting to stressful circumstances at work, the Board notes, per the evidence and the VA mental health examiners, the difficulty was not of such severity, frequency, and/or duration to more nearly approximate the 70 percent rating criteria.  

While the Veteran has had occasional concentration difficulties, he has not had memory problems.  As to irritability and an anger problem, the evidence reflects that the Veteran has not struck out physically due to of anger or irritability for the last 13 years (in 2004 the Veteran was incarcerated for violating parole due to physical violence in the past); therefore, the severity, frequency, and duration of the anger symptoms for the period from March 16, 2009 do not approximate the 70 percent rating criteria, which contemplate some form of violence and/or a persistent danger of harm.

The Board has considered all of the other mental health symptoms discussed above, including their severity, frequency, and duration.  In evaluating these symptoms, the Board finds that the severity, frequency, and duration are more appropriately consistent with the symptoms contemplated by a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity due to impairment judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  As discussed above, three VA mental health examiners, after considering the relevant evidence, opined that the Veteran's social and occupational impairment was manifested by relationship problems outside of close family, motivation and mood disturbances, irritability and frustration, the criteria for a 50 percent disability rating.  Such findings are supported by the medical evidence and VA mental health examination reports throughout the course of this appeal.  

During the relevant period on appeal the lowest GAF score recorded was a 
60, denoting moderate symptoms or moderate social or occupational impairment.  This is a general assessment of overall severity of symptoms or overall degree of impairment by one of many examiners, when interpreted in the context of all the evidence in this case showing the symptoms and degree of occupational and social impairment, supports the deficiencies in occupational and social impairment required for a 50 percent rating.  See 38 C.F.R. § 4.2 (2016) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present").  

Considering the above, including the severity, frequency, and duration of the identified mental health symptoms, the Board finds that that the depression symptoms do not more nearly approximate the symptoms contemplated for a 
70 percent or 100 percent disability rating, and, more importantly, the symptoms do not produce either the deficiencies in most areas or the total occupational and social impairment required for a 70 percent total disability rating.  See 38 C.F.R. § 4.130, DC 9434.  Rather, the severity, frequency, and duration of the Veteran's symptoms more nearly approximate the level of occupational and social impairment considered by a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity due to impairment judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent, but no higher, rating is warranted for depressive disorder.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Post-traumatic Headaches

For the rating period prior to October 26, 2010, the Veteran generally contends that the service-connected post-traumatic headaches warrant a higher rating (currently 30 percent) under 38 C.F.R. § 4.71a, DC 8100. 

Migraine headaches are rated under 38 C.F.R. § 4.124a, DC 8100, which provides a 10 percent rating with evidence of prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.  

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to rate headaches, but find that none apply.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  See 38 C.F.R. § 4.124a, DCs 8103, 8104, 8105, 8106, 8107, 8108.

After a full review of the evidence, both lay and medical, the Board finds that a rating in excess of 30 percent is not warranted for the service-connected post-traumatic headaches for the rating period on appeal (prior to October 26, 2010).  The headache symptoms for the period prior to October 26, 2010 have primarily been manifested as headaches occurring three to four times a week, less than half of which were prostrating, sensitivity to light, pain, nausea, decreased balance, vomiting, and occasional absenteeism from work.

At a VA neurological examination in April 2009, the Veteran reported having headaches that manifested with accompanying photophobia, nausea, and could last hours.  Upon examination, the VA examiner assessed that the post-traumatic headaches caused increased absenteeism from work.  The VA examiner reported the Veteran had missed approximately 60 days in the last year due to headaches because the headaches resulted in decreased balance.  

Statements made in April 2009 by the Veteran's spouse and in April 2005 by a friend of the Veteran reflect symptoms consistent with those described in the April 2009 VA examination report.  Multiple VA treatment records for the period prior to October 26, 2010 also reflect the same symptoms reflected in the April 2009 VA examination report. 

At a July 2012 Board hearing, the Veteran testified about headaches prior to October 26, 2010.  The Veteran's testimony reflected a similar description of the post-traumatic headaches regarding frequency, severity, and types of symptoms discussed above.  

The Board finds that, based on the above lay and medical evidence, the criteria for a 30 percent disability rating, but no higher, are met.  The evidence shows between three to four post-traumatic headaches per week on average with symptoms, but were not prostrating, and having to miss work occasionally due to this disability.  The Board notes that, while the Veteran reports some time lost from work due to headaches, he also reported missing about eight weeks of work due to the service-connected psychiatric disability.  Such time missed from work due to psychiatric symptoms or related degree of occupational impairment may not be credited also as having been caused by the service-connected headaches.  See 38 C.F.R. § 4.14 (2016).

A 50 percent rating is not warranted because the Veteran's overall headache-related disability picture does not more nearly approximate the criteria required for a higher rating.  The frequency and perceived severity of the headaches may be analogous to compensable migraine headaches occurring once a month on average, but they remain functionally less disabling than migraine headaches occurring "very frequently with prostrating and prolonged attacks productive of severe economic inadaptability," as required for the grant of a 50 percent rating under DC 8100.  

Migraine headaches are those which include a "symptom complex occurring periodically and characterized by pain in the head (usually unilateral), vertigo, nausea and vomiting, photophobia, and scintillating appearances of light."  See Richardson v. Nicholson, 20 Vet. App. 64, 67, Footnote 3 (2006) (citing STEDMAND'S 1118 [STEDMAN'S MEDICAL DICTIONARY (27th ed. 2000)]).  Here, headaches have been frequent and severe enough to be productive of moderate photophobia, nausea, and vomiting, but have not included symptoms such as vertigo, and the headaches were not prostrating.  Further, the Veteran reported that the reason the headaches caused absenteeism from work was that they commonly resulted in decreased balance, making it difficult to walk safely on stilts.  See April 2009 VA examination report.  The evidence does not show that these headaches were frequent and severe enough to be completely prostrating with prolonged attacks.  To the contrary, as discussed below, the Veteran was able to maintain substantial employment.

Regarding the question of severe economic inadaptability, a July 2016 SSA report reflects that the Veteran reported being self employed, working approximately five days a week, up to February 1, 2012 (including the rating period on appeal prior to October 26, 2010).  The Veteran has also indicated occasionally having to leave or miss work during this period; however, he has not claimed, and the evidence does not show, that any missed time from work due to post-traumatic headaches has resulted in severe economic inadaptability.  The Board finds that a 50 percent rating is not warranted because the evidence does not show that the Veteran has headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

For these reasons the Board finds that the Veteran's post-traumatic headaches have been no more than 30 percent disabling for the period prior to October 26, 2010.  All evidence has been considered and there is no doubt to be resolved.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has also considered whether an extraschedular rating is warranted for the service-connected depressive disorder and post-traumatic headaches.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology, and social and occupational impairment of the depressive disorder with the established criteria found in 38 C.F.R. § 4.130, DC 9434, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology and degree of occupational and social impairment.  The diagnostic criteria convey that compensable ratings will be assigned for depressive disorder which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment based on symptoms that fall within the diagnostic criteria for a 50 percent rating for the rating period on appeal.  Symptoms of the depressive disorder included irritability, anger, disturbed sleep, low mood most days and most of each day, social isolation, and marital problems, among other symptoms.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  The evidence in this case includes GAF scores ranging from 70 to 60, which reflect an overall assessment of severity of symptoms or degree of occupational and social impairment, which is relevant to the degree of occupational and social impairment upon which a depressive disorder is rated.  

The schedular rating criteria used to rate the service-connected post-traumatic headaches reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of frequency of prostrating attacks per month and the degree of economic inadaptability; thus, the demonstrated manifestations specifically associated with his service-connected post-traumatic headaches - namely head pain, light sensitivity, nausea, vomiting, and occasionally missing work due to decreased balance, although, as discussed above, not to the point of causing severe economic inadaptability - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. 
§ 4.124a, DC 8100.  For these reasons, the service-connected depressive disorder and post-traumatic headaches have not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.         

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the service-connected depressive disorder and service-connected post-traumatic headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. 
§ 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  Alternatively, entitlement to a TDIU is potentially an element of all rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2016).

The Veteran contends that a TDIU is warranted because he is unemployable due to the service-connected disabilities.  Specifically, the Veteran asserted that he has not worked since February 1, 2012 due to the service-connected disabilities, including the post-traumatic headaches and depressive disorder.  See, e.g., June 2016 VA Form 21-8940; June 2016 Form 21-4192; June 2016 SSA report.

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the entire TDIU rating period from February 1, 2012.  During this period, the Veteran has a combined rating of 70 percent with more than one disability rated at more than 40 percent.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the rating period from February 1, 2012, so long as the severity of the service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the TDIU period from February 1, 2012, the service-connected disabilities have rendered the Veteran unable to maintain (follow) substantially gainful employment.  A June 2016 SSA Disability Determination and Transmittal shows that the Veteran was granted disability benefits from February 23, 2016 due to the mental health disorders, headaches, and physical disorders.  The record reflects that the Veteran is service connected for depressive disorder at 30 percent disabling from March 16, 2009, and post-traumatic headaches at 50 percent disabling from October 26, 2010.  Moreover, the 50 percent rating criteria for post-traumatic headaches and the symptoms reported in the record are reflect severe economic adaptability from October 26, 2010. 

At the June 2012 Board hearing, the Veteran testified that the headaches and depressive disorder made it difficult to concentrate or balance when hanging drywall, and that the headaches occasionally required him to lie down and stay in the house.  As discussed above, a September 2016 SSA mental status examination report reflects that it would be very difficult for the Veteran to work due to the combination of physical and mental problems.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that, given the Veteran's functional limitations, the service-connected disabilities prevents the Veteran from performing the type of employment for which he is trained, including active and sedentary employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from securing or maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the TDIU period from February 1, 2012.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Board finds that a TDIU is not warranted prior to February 1, 2012.  The evidence, including the Veteran's statements, shows that the Veteran was working, or attempting to work, full time until February 1, 2012.  At the June 2012 Board hearing the Veteran indicated that his service-connected disabilities affected full time employment in 2010; however, the Veteran reported that he last attempted to worked full time on February 1, 2012 and that he became too disabled to work on that day.  See, e.g., June 2016 VA Form 21-8940; June 2016 Form 21-4192; June 2016 SSA report.

To the extent that the Veteran had any difficulties while working full time prior to February 1, 2012, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran was already being compensated for any difficulties at work resulting from the service-connected 
disabilities for the rating period prior to February 1, 2012.  Based on the foregoing, the Board finds that the Veteran was not unemployable due to the service-connected disabilities prior to February 1, 2012; therefore, a TDIU is not warranted for the rating period prior to February 1, 2012.  38 C.F.R. §§ 4.3, 4.7.


ORDER

For the rating period from March 16, 2009, a higher initial rating of 50 percent, but no higher, for depressive disorder is granted.

An increased rating in excess of 30 percent for post-traumatic headaches prior to October 26, 2010 is denied.

A TDIU for the rating period from February 1, 2012, and no earlier, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


